
	

116 HR 1477 : Russian-Venezuelan Threat Mitigation Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		1st Session
		H. R. 1477
		IN THE SENATE OF THE UNITED STATES
		March 26, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To require a threat assessment and strategy to counter Russian influence in Venezuela, an
			 assessment of foreign acquisition of CITGO assets in the United States,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Russian-Venezuelan Threat Mitigation Act. 2.FindingsCongress finds the following:
 (1)The Russian Federation’s increased presence in the Western Hemisphere is of concern to the United States and our allies in the region.
 (2)In December 2018, the Russian Federation sent two Tu–160 nuclear-capable bombers to Venezuela for joint exercises with the Venezuelan military. The Tu–160 can carry conventional or nuclear-tipped cruise missiles with an estimated maximum range of around 3,000 miles.
 (3)Russian and Venezuelan forces took part in a joint 10-hour exercise across the Caribbean in December 2018 with the Tu–160 nuclear-capable bombers.
 (4)Nicolas Maduro and his regime have turned to the Russian Federation, one of its strongest political allies, for financial support during its current economic crisis and to counter international support for Juan Guaido.
 (5)In January 2018, Russia sent contractors linked to the Wagner Group to provide security for Nicolas Maduro.
 (6)Nicolas Maduro secured loans from the Russian Federation to be repaid through future oil exports, but fell behind on those payments in 2017. News reports in December 2018 suggest that Russian State oil company Rosneft has lent Venezuelan state oil company Petroleos de Venezuela (PdVSA) $6.5 billion partly as prepayment for crude oil, $3.1 billion of which remained outstanding as of the end of September 2018.
 (7)In 2016, PdVSA secured a $1.5 billion loan from Rosneft, and PdVSA used 49.9 percent of its shares in United States-based and Venezuelan-owned company CITGO as collateral. A Venezuelan default could lead to potential Russian ownership of United States energy infrastructure.
 (8)At the conclusion of a 3-day visit to Moscow in December 2018, Maduro announced $6 billion worth of Russian investment pledges focused on the oil and mining sectors as well as the export of 600,000 tons of Russian wheat to Venezuela to cover its 2019 needs.
			3.Threat assessment and strategy to counter Russian influence in Venezuela
 (a)Threat assessmentNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees an assessment on Russian-Venezuelan security cooperation and the potential threat such cooperation poses to the United States and countries in the Western Hemisphere.
 (b)StrategyNot later than 30 days after the submission of the threat assessment required under subsection (a), the Secretary of State shall submit to the appropriate congressional committees a strategy to counter threats identified in such assessment from Russian-Venezuelan cooperation.
 (c)FormThe threat assessment required under subsection (a) shall be submitted in unclassified form but may include a classified annex.
 (d)DefinitionIn this section, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
			4.Assessment of foreign acquisition of CITGO assets in the United States
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees an assessment of the national security risks posed by potential Russian acquisition of CITGO’s United States energy infrastructure holdings.
 (b)DefinitionIn this section, the term appropriate congressional committees means the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Banking of the Senate and the Committee on Financial Services of the House of Representatives and the Committee on Banking of the Senate.
			5.Aliens ineligible for visas, admission, or parole
 (a)In generalAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, is an alien who is acting or has acted on behalf of the Russian Government in direct support of the Venezuelan security forces is—
 (1)inadmissible to the United States; (2)ineligible to receive a visa or other documentation to enter the United States; and
 (3)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
				(b)Current visas revoked
 (1)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien described in subsection (a) regardless of when the visa or other entry documentation is issued.
 (2)Effect of revocationA revocation under paragraph (1) shall— (A)take effect immediately; and
 (B)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. (c)Exception to comply with United Nations Headquarters Agreement or for national security reasons (1)International obligationsThis section shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with—
 (A)the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States; or
 (B)other applicable international obligations of the United States. (2)National securityThe President may waive the application of this section to an alien if the President—
 (A)determines that such a waiver is in the national interest of the United States; and (B)transmits to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations a notice of and justification for such waiver.
 (d)TerminationThis section shall terminate on the earlier of— (1)the date that is one year after the date of the enactment of this Act; or
 (2)the date on which the President certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that the Government of Venezuela has returned to a democratic form of government with respect for the essential elements of representative democracy as set forth in Article 3 of the Inter-American Democratic Charter.
 (e)DefinitionIn this subsection, the term Venezuelan security forces includes the following: (1)The Bolivarian National Armed Forces, including the Bolivarian National Guard.
 (2)The Bolivarian National Intelligence Service. (3)The Bolivarian National Police.
 (4)The Bureau for Scientific, Criminal and Forensic Investigations of the Ministry of Interior, Justice, and Peace.
				
	Passed the House of Representatives March 25, 2019.Cheryl L. Johnson,Clerk.
